Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 14817590 (filed 08/04/2015, now U.S. Patent #10462192), which claims priority from provisional application 62048619 (filed 09/10/2014).
The Terminal Disclaimer filed on 06/07/2021 is approved, hence, the Double Patenting rejections are overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 7-8, 10-11, 13, 21-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 6, the phrase “the UE” is unclear and ambiguous as to whether it is referred to the “UE device” as in claim 1 line 4.  If indeed so, it is suggested that --- the claims 8, 21, and 25.
Claim 2 line 3, the term “IMS” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 10 and 22.
Claim 3 line 2, the term “VoLTE IP” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claims 11 and 23.
Claim 7 line 1, the term “SIP” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  Similar problem appears in claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-12, 15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over PALADUGU; Karthika (US 20140066084 A1, hereinafter PALADUGU), in view of AGIWAL et al. (WO/2014/137136, hereinafter AGIWAL, NOTE: corresponding application US 20160021567 A1 is being used for rejection citation purposes).

Regarding claim 1, PALADUGU teaches a method, comprising (in general, see fig. 8 and corresponding paragraphs at least 103-108; see also fig. 9-10 and their corresponding paragraphs for another embodiment or additional relevant information which could also be used for rejection purposes):
receiving, by a node of a radio access network (RAN), first information from a user equipment device (UE) in a connection request message, wherein the first information includes an indication specifying that the UE is requesting a mobile originating voice call (see at least para. 105-106, e.g. steps for setting up communication sessions such as VOIP, in particular, step 855 in which the UE can initiate and send the Bearer Setup Request); and 
communicate, by the node, with the UE device for the voice call (see at least para. 106, e.g. steps 870-890).
PALADUGU differs from the claim, in that, it does not specifically disclose radio resource control (RRC) connection request message, which is well known in the art and commonly used for facilitating faster packet processing time.
AGIWAL, for example, from the similar field of endeavor, teaches known or similar mechanism of using radio resource control (RRC) connection request message (see at least para 101 of fig. 9 along with para. 65, e.g. RRC Connection Setup Request for EPS bearer set up), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate AGIWAL into the method of PALADUGU for facilitating faster packet processing time.

Regarding claim 2, PALADUGU in view of AGIWAL teaches communicating, by the node with the UE device for the voice call, via both a dedicated bearer for IMS signaling that is configured based on the first information and a dedicated data bearer.  (PALADUGU, see at least para. 106 of fig. 8, e.g. steps 870-890)

Regarding claim 3, PALADUGU in view of AGIWAL teaches the indication differentiates between mobile originating VoLTE IP media subsystem (IMS) communications and other IMS communications.  (PALADUGU, see at least para. 106 of fig. 8, e.g. usage of QCIs, such as QCI 1, QCI 5, QCIApp*, etc.)

Regarding claim 4, PALADUGU in view of AGIWAL teaches the voice call also includes video.  (PALADUGU, see at least para. 76, e.g. video session)

Regarding claim 5, PALADUGU in view of AGIWAL teaches sending an indication that the UE is requesting the voice call, based on the first information, to one 

Regarding claim 6, PALADUGU in view of AGIWAL teaches the RRC connection request message is received after establishment of a default bearer for the UE device.  (PALADUGU, see at least fig. 8, e.g. steps 840-890 after step 830)

Regarding claim 9, this claim is rejected for the same reasoning as claim 1, except this claim is in apparatus claim format..  To be more specific, one skilled in the art would have known that claim 9 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment (UE) performs the reverse receiving from and transmitting to a node of a RAN of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.
In addition, PALADUGU in view of AGIWAL also teaches a same or similar apparatus with at least one processor and memory (PALADUGU, see at least fig. 3-4), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 10, 11, 12, and 15, in view of claim 9 above, these claims are rejected for the same reasoning as claims 2, 3, 6, and 4, respectively, except each of these claims is in apparatus claim format.

Regarding claims 21, 22, 23, 24, and 25, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, and 5, respectively, except each of these claims is in system claim format.
In addition, PALADUGU in view of AGIWAL also teaches a same or similar system with at least one processor and memory (PALADUGU, see at least fig. 3-4), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PALADUGU in view of AGIWAL, as applied to claims 1 and 9 above, and further in view of Singh et al. (US 9473976 B1, hereinafter Singh).

Regarding claim 7, PALADUGU in view of AGIWAL teaches the RRC connection request message in conjunction with connection session setup.  (PALADGU, see at least para. 53; AGIWAL, see at least para 101 of fig. 9 along with para. 65, e.g. RRC Connection Setup Request for EPS bearer set up)
PALADUGU in view of AGIWAL differs from the claim, in that, it does not specifically disclose SIP invite to a Proxy Call Session Control Function (PCSCF) unit; which is well known in the art and commonly used for effectively enabling quality of service.
Singh, for example, from the similar field of endeavor, teaches known or similar mechanism of SIP invite to a Proxy Call Session Control Function (PCSCF) unit (see at Singh into the method of PALADUGU in view of AGIWAL for effectively enabling quality of service.

Regarding claim 13, in view of claim 9 above, this claim is rejected for the same reasoning as claim 7, except this claim is in apparatus claim format.


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over PALADUGU in view of AGIWAL, as applied to claims 1 and 9 above, and further in view of Wiemann et al. (WO/2014/148990, hereinafter Wiemann, NOTE: examiner currently uses corresponding US 20160286464 A1 for rejection citation purposes).

Regarding claim 8, PALADUGU in view of AGIWAL teaches all of the subject matters except the RRC connection request message is received during an attach procedure for the UE; which is well known in the art and commonly used for enabling quality of service.
Wiemann, for example, from the similar field of endeavor, teaches known or similar mechanism of the RRC connection request message is received during an attach procedure for the UE (see at least para. 51), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by Wiemann into the method of PALADUGU in view of AGIWAL for enabling quality of service.

Regarding claim 14, in view of claim 9 above, this claim is rejected for the same reasoning as claim 8, except this claim is in apparatus claim format.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-13, 15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over PALADUGU et al. (US 20140064070 A1, hereinafter PALADUGU_070), in view of Shukair et al. (US 20150201454 A1, hereinafter Shukair).

Regarding claim 1, PALADUGU_070 teaches a method, comprising (in general, see fig. 6 and corresponding paragraphs at least 85-92 along with para. 70-76 for relevant background information; see also fig. 5 and fig. 7 along with their corresponding paragraphs for other embodiments or additional relevant information which could also be used for rejection purposes):
receiving, by a node of a radio access network (RAN), first information from a user equipment device (UE) in a connection request message, wherein the first information includes an indication specifying that the UE is requesting a mobile originating voice call (see at least para. 86-87, e.g. UE sends a call request message which includes application-specific identifier, note that the call request passes one or more nodes in between the UE1 and AS170, for example, eNB); and 
communicate, by the node, with the UE device for the voice call (see at least para. 87-89, e.g. one or more of the steps 620-635).
PALADUGU_070 differs from the claim, in that, it does not specifically disclose radio resource control (RRC) connection request message, which is well known in the art and commonly used for avoiding call setup delay.
Shukair, for example, from the similar field of endeavor, teaches known or similar mechanism of using radio resource control (RRC) connection request message (see at least para. 103, e.g. call setup procedures), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Shukair into the method of PALADUGU_070 for avoiding call setup delay.

Regarding claim 2, PALADUGU_070 in view of Shukair teaches communicating, by the node with the UE device for the voice call, via both a dedicated bearer for IMS signaling that is configured based on the first information and a dedicated data bearer.  (PALADUGU_070, see at least para. 92 along with 85, e.g. setting the IMS signaling and the active default bearer)

Regarding claim 3, PALADUGU_070 in view of Shukair teaches the indication differentiates between mobile originating VoLTE IP media subsystem (IMS) communications and other IMS communications.  (PALADUGU_070, see at least para. 87 along with at least para. 76, e.g. application-specific identifier may be one of or a combination of an APN, a QCI, a DSCP, or an IP address.)

Regarding claim 4, PALADUGU_070 in view of Shukair teaches the voice call also includes video.  (PALADUGU_070, see at least para. 92, e.g. video sessions)

Regarding claim 5, PALADUGU_070 in view of Shukair teaches sending an indication that the UE is requesting the voice call, based on the first information, to one or more other network elements.  (PALADUGU_070, see at least para. 86-87, e.g. UE sends a call request message which includes application-specific identifier, note that the call request passes one or more nodes in between the UE1 and AS170)

Regarding claim 6, PALADUGU_070 in view of Shukair teaches the RRC connection request message is received after establishment of a default bearer for the UE device.  (PALADUGU_070, see at least para. 85, e.g. the active default bearer)

Regarding claim 7, PALADUGU_070 in view of Shukair teaches the RRC connection request message is received in conjunction with a SIP invite to a Proxy Call Session Control Function (PCSCF) unit.  (PALADUGU_070, see at least para. 53, e.g. call request to AS170 which is IMS with P-CSCF; Shukair, see at least para. 103, e.g. call setup procedures)

Regarding claim 9, this claim is rejected for the same reasoning as claim 1, except this claim is in apparatus claim format..  To be more specific, one skilled in the art would have known that claim 9 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment (UE) performs the reverse receiving from and transmitting to a node of a RAN of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.
In addition, PALADUGU_070 in view of Shukair also teaches a same or similar apparatus with at least one processor and memory (PALADUGU, see at least fig. 3-4), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 10, 11, 12, 13, and 15, in view of claim 9 above, these claims are rejected for the same reasoning as claims 2, 3, 6, 7, and 4, respectively, except each of these claims is in apparatus claim format.

Regarding claims 21, 22, 23, 24, and 25, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, and 5, respectively, except each of these claims is in system claim format.
In addition, PALADUGU_070 in view of Shukair also teaches a same or similar system with at least one processor and memory (PALADUGU_070, see at least fig. 3-4), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over PALADUGU_070 in view of Shukair, as applied to claims 1 and 9 above, and further in view of Horn et al. (US 20150003435 A1, hereinafter Horn).

Regarding claim 8, PALADUGU_070 in view of Shukair teaches the RRC connection request message for setting up call session (see claim 1 rejection above, in addition, see at least para. 70-71 for relevant background information disclose that the Call Request 615 may comprise a PDN connectivity request).  
PALADUGU_070 in view of Shukair differs from the claim, in that, it does not specifically disclose received during an attach procedure for the UE, which is well known in the art and commonly used for improving traffic flow
Horn, for example, from the similar field of endeavor, teaches known or similar mechanism of received during an attach procedure for the UE (in general, see fig. 11 and its para. 123-131, in particular, see at least para. 124 and 129, e.g. NAS PDN connectivity request message 1145 or NAS signaling using in attaching phrase), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Horn into the method of PALADUGU_070 in view of Shukair for improving traffic flow

Regarding claim 14, in view of claim 9 above, this claim is rejected for the same reasoning as claim 8, except this claim is in apparatus claim format.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 9473976 B1, hereinafter Singh), in view of Shukair et al. (US 20150201454 A1, hereinafter Shukair).

Regarding claim 1, Singh teaches a method, comprising (in general, see fig. 2 and corresponding sections on column 7 line 25 to column 9 line 44):
receiving, by a node of a radio access network (RAN), first information from a user equipment device (UE) in a connection request message, wherein the first information includes an indication specifying that the UE is requesting a mobile originating voice call; and communicate, by the node, with the UE device for the voice call (see at least col. 8 lines 18-67, e.g. SIP and the information in it that sent to network entities that involves bearer setup).
Singh differs from the claim, in that, it does not specifically disclose radio resource control (RRC) connection request message, which is well known in the art and commonly used for avoiding call setup delay.
Shukair, for example, from the similar field of endeavor, teaches known or similar mechanism of using radio resource control (RRC) connection request message Shukair into the method of Singh for avoiding call setup delay.

Regarding claim 9, this claim is rejected for the same reasoning as claim 1, except this claim is in apparatus claim format..  To be more specific, one skilled in the art would have known that claim 9 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment (UE) performs the reverse receiving from and transmitting to a node of a RAN of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.
In addition, Singh in view of Shukair also teaches a same or similar apparatus with at least one processor and a memory (Singh, see at least fig. 5), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 21, this claim is rejected for the same reasoning as claim 1 except this claim is in system claim format.
To be more specific, Singh in view of Shukair also teaches a same or similar system with at least one processor and memory (Singh, see at least fig. 5), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered.  Regarding independent claims 1, 9, and 21, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465